 

Case 2:20-cr-00043-Z-BR Document 31 Filed 11/02/2Q Page U.SfDisTRiayetinrib
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OFJTEXAS
AMARILLO DIVISION NOV - 2 20200
UNITED STATES OF AMERICA § CLERK, US. DISTRICT COURT
Plaintiff, : * Deputy
v. 2:20-CR-43-Z-BR-(1)
DEDRIC SHANE WINTON
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 14, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Dedric Shane Winton filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Dedric Shane Winton was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Dedric Shane Winton; and ADJUDGES Defendant Dedric Shane Winton guilty of
Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

My ames

MATHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

SO ORDERED, November #_, 2020.

 
